DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 8-12, and 14-24 are pending in the current application.
Claims 1, 15, and 20 are amended in the current application.
Claims 4-7 and 13 are canceled in the current application.

Response to Arguments
Applicant’s claim amendments and remarks filed on July 11, 2022 have been fully considered.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant requests that the non-statutory double patenting rejections set forth in the previous office action be held in abeyance until any patentability has been indicated.
Examiner acknowledges.  The non-statutory double patenting rejection over US 10,808,153 B2 is maintained, and has been updated to reflect the present claim amendments.
The non-statutory double patenting rejection over 16/998508 (now allowed, but not yet published) is withdrawn due to the divergent claim amendments set forth in each application.
Applicant asserts that any consideration of the prior art must include the proposed technical objectives sought to be satisfied by the present invention.  The present invention seeks a delicate balance between adhesivity and “low-squeeze out propensity.”
Examiner notes that Komiya (in view of the other applied prior art of Perez, Sato, Fujita, Wang, and Everaerts; herein modified Komiya) teaches a curable (reactive) adhesive composition comprising the (meth)acrylate copolymer as discussed above for claim 1 and a cationic polymerization initiator for a curing reaction (Komiya, Abstract, Col 1 Lines 64-67, Col 2 all, Col 6 Lines 50-67, Col 7 Lines 1-51, Col 9 Lines 18-22).  Komiya further discusses the importance of achieving superior heat resistance, excellent mechanical strength, and superb adhesive characteristics, while controlling molecular weight, viscosity, and coat-ability (Komiya, Abstract, Col 1 Lines 1-20, Col 5 Lines 4-30, Perez, [0001], [0034]).  Although modified Komiya does not explicitly measure “low-squeeze out propensity,” one of ordinary skill in the art would understand that this is a property derived from the fundamental properties (controlling molecular weight, viscosity, and coat-ability) discussed by modified Komiya.  
Furthermore, newly applied Fujita teaches that it is well known and well within the abilities of those skilled in the art to form adhesive tapes with photo-curable adhesive compositions (such as Komiya’s photo-curable adhesive composition) that add a low molecular weight epoxy resin compatible with cyclic ether groups to attain an adhesive that does not cause oozing or the like at room temperature and atmospheric pressure (Fujita, [0004]-[0005], [0008], [0027], [0089]-[0097]).  Although modified Komiya measures oozing characteristics according to a different method, one of ordinary skill in the art would readily understand that if modified Komiya’s adhesive was measured by the claimed radial squeeze-out method, modified Komiya’s adhesive would render obvious the claimed squeeze-out property where any differences would be minor and obvious (see MPEP 2143), because modified Komiya discloses a photo-curable adhesive that seeks to reduce and eliminate oozing (Fujita, [0004]-[0005], [0008], [0097]) and discloses a photo-curable adhesive that renders obvious the claimed adhesive composition as recited by claim 1 formed with identical monomers (such as glycidyl (meth)acrylates and 3,4-epoxycyclohexyl (meth)acrylates; Komiya, Col 2 lines 43-58; Fujita, [0058]; Specification as originally filed, Pg 10).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.
In view of the foregoing, the applied prior art of record is considered to either directly, indirectly, or inherently disclose the proposed technical objectives sought by the present invention.  Therefore, the applied prior art of record is considered to properly establish a prima face case of obviousness over the present claims.
Applicant argues that from the vantage point of a skilled artisan concerned with providing an adhesive composition in a tape format (or for forming parts of adhesive tapes), Komiya would never be consulted, because Komiya discloses liquid curable resin compositions that are intrinsically different than the adhesive technical considerations of the claimed invention and Komiya remains silent regarding any actual adhesive benefits.
This is not persuasive for the following reasons.  In response to applicant's argument that Komiya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Komiya explicitly discloses a liquid curable composition that can be used as a photo-curable adhesive, where Komiya teaches the composition as exhibiting superb adhesive characteristics (Komiya, Abstract, Col 1 all, Col 2 all).  Komiya teaches the liquid curable resin can be coated and cured on a substrate to form a photo-curable adhesive article (Komiya, Col 9 Lines 10-22).  Additionally, newly applied Fujita teaches that it is well known and well within the abilities of those skilled in the art to form adhesive tapes with photo-curable adhesive compositions (such as Komiya’s photo-curable adhesive composition) (Fujita, [0001], [0100]-[0104], [0114]).
Furthermore, although Komiya discloses examples that pertain to electronic applications (such as optical fiber coatings), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Komiya provides a broader disclosure that states the composition can function and be utilized as a curable (reactive) adhesive composition exhibiting superior heat resistance, excellent mechanical strength, and superb adhesive characteristics (Komiya, Abstract, Col 1 all, Col 2 all, Col 6 Lines 50-67, Col 7 Lines 1-51, Col 9 Lines 18-22), where one of ordinary skill in the art would readily consider this to satisfy the claimed “curable reactive adhesive system.”
Applicant asserts that rejections based on 35 USC 103 must rest on a factual basis interpreted without hindsight reconstruction.
Examiner acknowledges.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The present grounds of rejection do not rely on any knowledge gleaned from Applicant’s disclosure.  All teachings, suggestions, and motivations are provided from the applied prior art references.  Therefore, the present grounds of rejection do not rely on impermissible hindsight reconstruction, and are considered proper under the requirements of 35 USC 103.
Applicant argues that Komiya provides no actual teachings as to the criticality of the selection of specific monomers, their content/concentration, or establishing the glass transition temperature properties.
This is not persuasive for the following reasons.  Komiya teaches the radically polymerized (meth)acrylate copolymer comprises one or more (meth)acrylate monomers functionalized with an epoxy group in an amount preferably more than 0.1 wt% and generally less than 100 wt%; where Komiya explicitly identifies 3,4-epoxy cyclohexyl methyl (meth)acrylate as an example (meth)acrylate monomer functionalized with an epoxy group, and also identifies that  monomers with an epoxy group are specifically useful in the aforementioned content range for accelerating and achieving sufficient grafting reactions during curing (Komiya, Col 2 lines 44-57, Col 3 Lines 38-57).  In view of the foregoing, one of ordinary skill in the art would have clearly understood the purpose, functionality, and criticality of utilizing (meth)acrylate monomers functionalized with an epoxy group in a content that establishes a prima facie case of obviousness over the claimed monomers and content range with a predictable and reasonable expectation of success (see MPEP 2144.05, I and MPEP 2143).  Examiner notes that Applicant can overcome a prima facie case of obviousness with a successful showing of unexpected and/or superior results; please see MPEP 716.02 for additional guidance.
Regarding the claimed glass transition temperature properties, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Komiya is not relied upon alone to satisfy all the features of the presently claimed invention.  Komiya is combined with the teachings of Perez, Sato, Fujita (newly applied), Wang, and Everaerts.  The totality of Perez, Sato, Wang, and Everaerts establishes that it is well known and well within the abilities of those skilled in the art to estimate, measure, adjust, and optimize the glass transition temperature properties of uncured and cured (meth)acrylate-based compositions as set forth in the grounds of rejection below.
Applicant argues that Komiya’s examples teach away from using higher percentages of (meth)acrylate monomers functionalized with an epoxy group.
This is not persuasive for the following reasons.  Although Komiya discloses example compositions that have no or low (meth)acrylate epoxy functionalized monomer content, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Komiya provides a broader disclosure that states the adhesive compositions comprise a proportion of (meth)acrylate monomers having (functionalized with) an epoxy group that is preferably more than 0.1 wt% and less than 100 wt% of the total weight of the (meth)acrylate copolymer (Komiya, Col 3 Lines 48-58); Komiya’s content range completely encompasses the claimed range of more than 30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Furthermore, although Komiya discusses that more than 50% by weight of the monomers can lead to fragility (Komiya, Col 3 Lines 54-57), this is not considered to be a “teaching away,” because Komiya still provides the broader disclosure that the proportion of the (meth)acrylate monomers having (functionalized with) an epoxy group is preferably more than 0.1 wt% and less than 100 wt% of the total weight of the (meth)acrylate copolymer (Komiya, Col 3 Lines 48-53).  Compositions having greater than 50 wt% to less than 100 wt% are considered to be “nonpreferred” embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.
Applicant argues that the glass transition temperature limitations rendered obvious by Perez improperly extend the glass transition temperatures bounded by Perez’s specific terpolymer composition.
This is not persuasive for the following reasons.  As set forth below, Perez’s glass transition temperature properties are not arbitrarily superimposed upon Komiya’s polymer.  Rather, since Komiya and Perez both disclose similar (meth)acrylate polymers for adhesives that comprise an epoxy-functional (meth)acrylate monomer, it would have been obvious to one of ordinary skill in the art to have formed Komiya’s radically polymerized (meth)acrylate copolymer according to Perez by adjusting the Tg of the copolymer between -80oC and 70oC to yield an adhesive composition that can be readily applied at room temperature and maintains a high heat resistance with a reasonable experimentation and a predictable expectation of success (Perez, [0034], see MPEP 2143).  
Wang is also applied, and provides additional guidance that it is well known and well within the abilities of those skilled in the art to utilize the Fox equation to estimate, measure, adjust, and optimize the Tg’s of (meth)acrylate copolymers based upon weight fraction of monomer components and Tg of monomer components (Wang, [0038], [0068]).
Moreover, Sato teaches curing a radical (co)polymer comprising (meth)acrylate monomers having an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) to increase Tg, to exhibit high optical transparency, to possess satisfactory light stability, and to achieve anti-cracking properties (Sato, Abstract, [0001], [0010]-[0022], [0025]).  Sato discloses Tg values of the radical (co)polymers after curing from 156oC to 189oC (Sato, Table 1).  It would have been obvious to one of ordinary skill in the art to have cured Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) according to Sato’s guidance and methods to increase Tg and achieve the predictable results of high optical transparency, satisfactory light stability, and anti-cracking properties with a reasonable and predictable expectation of success (Sato, Abstract, [0001], [0010]-[0022], [0025], see MPEP 2143).  Furthermore, based upon Sato’s teachings and cured examples (having Tg in the range of 156oC to 189oC; Sato, Table 1), it would have been obvious to one of ordinary skill in the art that modified Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) in a cured state would necessarily yield embodiments having a cured state Tg of at least 40oC higher than in an uncrosslinked state Tg (uncrosslinked state: Tg between -80oC and 70oC) with a reasonable and predictable expectation of success (see MPEP 2143).
Additionally, Everaerts also establishes that it is well known in the art to control glass transition temperatures of resultant (co)polymers by polymerizing and adjusting content of hard and soft (meth)acrylate monomer components, where the hard (meth)acrylate monomers can yield a polymer block having a Tg of at least 50oC (Everaerts, [0001], [0005]-[0007], [0017]-[0033]) and the soft (meth)acrylate monomers can yield a polymer block having a Tg of no greater than 20oC (Everaerts, [0034]-[0045]) to yield a polymer (and an adhesive) having increased structural, increased cohesive strength, and sufficient rigidity (Everaerts, [0023], [0027], [0045], [0073]).
Applicant argues that Perez would never comprise in excess of 30 wt% of any epoxy functional (meth)acrylate monomer.
This is not persuasive for the following reasons.  Note that while Perez does not disclose all the features of the presently claimed invention, Perez is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Perez is not relied upon for specific teachings pertaining to epoxy functional (meth)acrylate monomer content.  Perez teaches that it is well known and well within the abilities of those skilled in the art to adjust the formation of (meth)acrylate polymers that comprise an epoxy-functional (meth)acrylate monomer to exhibit Tg between -80oC and 70oC to attain adhesive compositions that can be readily applied at room temperature and maintains a high heat resistance (Perez, [0034], see MPEP 2143).  Wang is also applied, and provides additional guidance that it is well known and well within the abilities of those skilled in the art to utilize the Fox equation to estimate, measure, adjust, and optimize the Tg’s of (meth)acrylate copolymers based upon weight fraction of monomer components and Tg of monomer components (Wang, [0038], [0068]).
Moreover, Perez’s high endpoint value of 30 wt% overlaps with the claim 1 range of at least 30 wt %, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Applicant argues that Sato discloses polymers which feature high optical transparency and improved anti-cracking properties, where Applicant asserts Sato’s concern of attaining high optical transparency and improved anti-cracking properties would presumably form reasonably fragile polymers.
This is not persuasive for the following reasons.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the applicant regarding Sato’s polymers (specifically Sato’s concern with high optical transparency and improved anti-cracking properties that would necessarily result in fragile polymers contrary to the goals and objections of Komiya) must be supported by objective evidence, a declaration, or an affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Additionally, note that while Sato does not disclose all the features of the presently claimed invention, Sato is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Sato establishes that it is well known and well within the abilities of those skilled in the art to control and adjust radical (co)polymers comprising (meth)acrylate monomers having an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) to have increased Tg to exhibit high optical transparency, to possess satisfactory light stability, and to achieve anti-cracking properties with a reasonable and predictable expectation of success (Sato, Abstract, [0001], [0010]-[0022], [0025], see MPEP 2143).
Applicant argues that the reliance upon Wang does not overcome the shortcomings of Komiya, because Wang at best is an empirical tool.
This is not persuasive for the following reasons.  Examiner acknowledges that Wang is an empirical tool, because Wang is only relied upon as an evidentiary reference.  Wang provides guidance that it is well known and well within the abilities of those skilled in the art to utilize the Fox equation to estimate, measure, adjust, and optimize the Tg’s of (meth)acrylate copolymers based upon weight fraction of monomer components and Tg of monomer components (Wang, [0038], [0068]).
Applicant argues that Everaerts does not disclose epoxy-functional derivatives of (meth)acrylate monomers, and is improperly applied “focusing on the obviousness of substitutions and differences, instead of on the invention as a whole.”
This is not persuasive for the following reasons.  Note that while Everaerts does not disclose all the features of the presently claimed invention, Everaerts is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Everaerts establishes that it is well known and well within the abilities of those skilled in the art to control glass transition temperatures of resultant (co)polymers by polymerizing and adjusting content of hard and soft (meth)acrylate monomer components, where the hard (meth)acrylate monomers can yield a polymer block having a Tg of at least 50oC (Everaerts, [0001], [0005]-[0007], [0017]-[0033]) and the soft (meth)acrylate monomers can yield a polymer block having a Tg of no greater than 20oC (Everaerts, [0034]-[0045]) to yield a polymer (and an adhesive) having increased structural, increased cohesive strength, and sufficient rigidity (Everaerts, [0023], [0027], [0045], [0073]).
Although Everaerts does not discuss epoxy-functional derivatives of (meth)acrylate monomers, Everaerts re-emphasizes the fundamentals of polymer synthesis and polymer property characterization.  Everaerts provides the guidance that a resultant polymer can be predictably designed by specifically selecting the precursor monomer species, the monomer species contents, and the polymerization backbone structure (i.e., homopolymer, copolymer, block copolymer, etc.) (Everaerts, [0001], [0005]-[0007], [0017]-[0045]).  One of ordinary skill in the polymer arts would readily understand how to apply Everaerts fundamental teachings to the copolymer disclosed by Komiya in view of Perez, Sato, Fujita, and Wang with a reasonable and predictable expectation of success (see MPEP 2143). 

Affidavit under 37 CFR 1.132
The Affidavit under 37 CFR 1.132 filed February 22, 2022 is insufficient to overcome the rejection of the claims based upon all the rejections under 35 U.S.C. 103 that utilize Komiya et al. (US 6319603 B1) as set forth in the last Office action because:
Applicant asserts Komiya’s liquid resin composition would not be particularly relevant to the technical challenges pertaining to bonding metal substrates and glass substrates (particularly in automotive applications), because Komiya’s composition is applied to optical fibers.
The Expert Opinion of point “3.” of the Affidavit has been fully considered.  Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).  See MPEP 716.01(c), II.  However, it is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., bonding metal substrates and glass substrates, particularly in automotive applications) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims generally recite “a curable reactive adhesive system,” and do not specify substrates (such as metal or glass) or specify articles for which the adhesive is applied to (such as an automotive article).  Regarding the new limitations of “a reactive adhesive tape,” Fujita is newly applied and teaches that it is well known and well within the abilities of those skilled in the art to form adhesive tapes with photo-curable adhesive compositions (such as Komiya’s photo-curable adhesive composition) (Fujita, [0001], [0100]-[0104], [0114]).
Furthermore, although Komiya discloses an example that pertains to optical fiber coatings, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Komiya provides a broader disclosure that states the composition can function and be utilized as a curable (reactive) adhesive composition exhibiting superior heat resistance, excellent mechanical strength, and superb adhesive characteristics (Komiya, Abstract, Col 1 all, Col 2 all, Col 6 Lines 50-67, Col 7 Lines 1-51, Col 9 Lines 18-22), where one of ordinary skill in the art would readily consider this to satisfy the claimed “curable reactive adhesive system.”
Applicant argues (at point “5.” of the Affidavit) that Komiya’s example compositions omit (meth)acrylate epoxy functionalized monomers, or when included, are only in very minor amounts such as 5wt%.
This is not persuasive for the following reason.  Although Komiya discloses example compositions that have no or low (meth)acrylate epoxy functionalized monomer content, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Komiya provides a broader disclosure that states the adhesive compositions comprise a radically polymerized (meth)acrylate copolymer manufactured by polymerization comprising one or more (meth)acrylate monomers having (functionalized with) an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate that satisfies an oxygen atom in at least one epoxy group bridges a C-C bond that is part of an aliphatic hydrocarbon ring) (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-33).  Komiya further teaches the proportion of the (meth)acrylate monomers having (functionalized with) an epoxy group is preferably more than 0.1 wt% and less than 100 wt% of the total weight of the (meth)acrylate copolymer (Komiya, Col 3 Lines 48-58); Komiya’s content range completely encompasses the claimed range of more than 30% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Komiya explicitly identifies 3,4-epoxy cyclohexyl methyl (meth)acrylate as an example (meth)acrylate monomer functionalized with an epoxy group, and identifies that monomers with an epoxy group are specifically useful in the aforementioned content range for accelerating and achieving sufficient grafting reactions during curing (Komiya, Col 2 lines 44-57, Col 3 Lines 38-57).
Applicant argues (at points “6.” And “7.” of the Affidavit) that the Tg’s of Komiya’s example compositions (Ex. 1-4) when approximated with the Fox equation are expected to be lower than what is reported.
This is not persuasive for the following reason.  Although Komiya discloses example compositions that have no or low (meth)acrylate epoxy functionalized monomer content that yield approximated Tg’s that are low according to Applicant’s calculations, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  As discussed above, Komiya provides a broader disclosure that identifies that it is well known and well within the abilities of those skilled in the art to utilize 3,4-epoxycyclohexylmethyl (meth)acrylate monomers in amounts that range from more than 0.1 wt% and less than 100 wt% of the total weight of the (meth)acrylate copolymer (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-33).  Komiya is not relied upon alone to anticipate the presently claimed invention, but rather is applied in combination with the other prior art references as presented below (modified Komiya) to establish a prima facie case of obviousness over the presently claimed invention.  It would have been obvious to one of ordinary skill in the art to form adhesive composition embodiments from modified Komiya’s teachings that render obvious the claimed glass transition properties with a predictable and reasonable expectation of success (see MPEP 2143).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Interpretations
Claims 15 and 23 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14, 16, 17, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 17, 19, and 20 of U.S. Patent No. 10808153 B2 in view of Sato et al. (US 2009/0171021 A1).
Regarding Claims 1, 2, 3, 14, 16, 17, and 24, US 10808153 B2 claims a curable (reactive) adhesive composite (system) comprising a reactive adhesive tape having at least one layer of a curable reactive adhesive composition (US 10808153 B2, Claims 1, 17, 19, 20).  US 10808153 B2 claims the curable (reactive) adhesive composition comprising a thermally activatable curing agent (i.e., initiator as required by claim 14) and an epoxy-functionalized (co)polymer having a weight average molar mass Mw in the range from 5,000 to 200,000 g/mol and having 30-100% by weight of at least one type of (meth)acrylic (co)monomer functionalized with an epoxy group based on an entirety of parent monomers of the epoxy-functionalized (co)polymer (US 10808153 B2, Claims 1-6, 13).  US 10808153 B2’s Mw in the range from 5,000 to 200,000 g/mol and 30-100% by weight range completely satisfy the equivalent ranges of present claim 1 (claim 24) (see MPEP 2131.03).  US 10808153 B2’s 30-100% by weight range completely encompasses the weight range of present claim 24, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  US 10808153 B2’s Mw in the range from 5,000 to 200,000 g/mol completely and closely encompasses the equivalent ranges of present claims 2, 3, 16, and 17, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  US 10808153 B2 claims one or all of the (meth)acrylic (co)monomer functionalized with an epoxy group are cycloaliphatic epoxides (US 10808153 B2, Claims 7-9, 13).  Furthermore, US 10808153 B2 discloses a polymer having substantially identical monomers, having substantially identical Mw, and formed in a substantially identical aqueous polymerization method with an organic solvent as that disclosed by the present invention (US 10808153 B2, Col 10 Line 62-Col 13 Lines 39; Specification as originally filed, Preparation Pgs 13-16).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Therefore, one of ordinary skill in the art would fully expect US 10808153 B2’s (co)polymer to necessarily possess a glass transition temperature and a radial squeeze-out property that satisfies the claimed range absent any objective evidence showing to the contrary.  Additionally, although US 10808153 B2 does not claim Tg and radial squeeze-out property, US 10808153 B2 discloses the polymer has an uncured Tg of 0-100oC, a cured Tg at least 40oC higher than the uncured Tg, and exhibits radial squeeze out of 1.0 mm or less (US 10808153 B2, Col 6 line 30-Col 7 line 33, Col 23, Table 1, Col 29, Tables 3-4).
US 10808153 B2 remains silent regarding the Tg of the (co)polymer in a cured state being at least 40oC higher than that of the (co)polymer is an uncured state.
Sato, however, teaches curing a radical (co)polymer comprising (meth)acrylate monomers having an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) to increase Tg, to exhibit high optical transparency, to possess satisfactory light stability, and to achieve anti-cracking properties (Sato, Abstract, [0001], [0010]-[0022], [0025]).  Sato discloses Tg values of the radical (co)polymers after curing from 156oC to 189oC (Sato, Table 1). 
Since US 10808153 B2 and Sato both disclose similar (meth)acrylate (co)polymers for adhesives that comprise an epoxy-functional (meth)acrylate monomer that can be cured in a composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured US 10808153 B2’s radically polymerized (meth)acrylate (co)polymer (and curable adhesive) according to Sato’s guidance and methods to increase Tg and achieve the predictable results of high optical transparency, satisfactory light stability, and anti-cracking properties with a reasonable expectation of success as taught by Sato (Sato, Abstract, [0001], [0010]-[0022], [0025], see MPEP 2143).  Furthermore, based upon Sato’s teachings and cured examples (having Tg in the range of 156oC to 189oC; Sato, Table 1), it would have been obvious to one of ordinary skill in the art that US 10808153 B2’s radically polymerized (meth)acrylate (co)polymer (and curable adhesive) in a cured state would necessarily yield embodiments having a cured state Tg of at least 40oC higher than in an uncured state Tg (uncured state: Tg between -80oC and 70oC) with a reasonable expectation of success (see MPEP 2143).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12, 14-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (US 6319603 B1), in view of Perez et al. (US 2001/0031837 A1), in view of Sato et al. (US 2009/0171021 A1), and in view of Fujita et al. (US 2012/0094119 A1) as evidenced by Wang et al. (US 2016/0083629 A1).
Regarding Claim 1, 14, 15, 18, 19 and 24, Komiya teaches a photo-curable (reactive) adhesive composition comprising a (meth)acrylate copolymer and a cationic polymerization initiator for a curing reaction (as required by claim 14) (Komiya, Abstract, Col 1 Lines 64-67, Col 2 all, Col 6 Lines 50-67, Col 7 Lines 1-51, Col 9 Lines 18-22).  Komiya teaches the (meth)acrylate copolymer is manufactured by free radical polymerization comprising one or more (meth)acrylate monomers having (functionalized with) an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate that satisfies an oxygen atom in at least one epoxy group bridges a C-C bond that is part of an aliphatic hydrocarbon ring) and optionally one or more monomers (such as (meth)acrylate monomers and radically polymerizable vinyl monomers) (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-33).  Komiya further teaches the (meth)acrylate copolymer has a weight average molecular weight Mw of about 5,000 to about 400,000 g/mol (Komiya, Abstract, Col 5 Lines 4-22); Komiya’s Mw range completely and closely encompasses the claimed range of 5,000 to 200,000 g/mol, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Komiya further teaches the proportion of the (meth)acrylate monomers having (functionalized with) an epoxy group is preferably more than 0.1 wt% and less than 100 wt% of the total weight of the (meth)acrylate copolymer (Komiya, Col 3 Lines 48-58); Komiya’s content range completely encompasses the claimed range of more than 30% by weight (and at least 50% by weight as required by claim 24), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Komiya remains silent regarding the glass transition temperature of the (meth)acrylate copolymer as required by claims 1, 15, 18, and 19.
Perez, however, teaches a (meth)acrylate polymer for an adhesive comprising an epoxy-functional (meth)acrylate monomer and other (meth)acylate comonomers, where the (meth)acrylate polymer has molecular weight of preferably greater than 5,000 g/mol (Perez, Abstract, [0009]-[0023], [0034]-[0043]).  Perez further teaches the (meth)acrylate polymer component has a glass transition temperature (Tg) between -80oC and 70oC; where if the Tg is too high, an adhesive mixture of the polymer will be difficult to apply at room temperature; and if the Tg is too low, a high heat resistance of the adhesive may be decreased (Perez, [0034]).  Perez specifically discloses the Tg of the (meth)acrylate polymer component, and not the Tg of a resultant cured adhesive mixture; where one of ordinary skill in the art would readily understand this satisfies the “uncured state” limitation of claims 1, 15, 18, and 19.  Perez’s (meth)acrylate polymer glass transition temperature (Tg) range of -80oC and 70oC overlaps with the claim 1, 15, and 18 ranges (above 0oC for claim 1; from about 32-38oC for claim 15; and above 25oC for claim 18), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Perez’s (meth)acrylate polymer glass transition temperature (Tg) range of -80oC and 70oC is completely encompassed within the claim 1, 15, and 19 ranges (below 120oC for claim 1; from about 32-38oC for claim 15; and below 100oC for claim 19), and therefore, completely satisfies the claimed ranges (see MPEP 2131.03).  Furthermore, it is well known and well within the abilities of those skilled in the art to utilize the Fox equation to estimate, measure, adjust, and optimize the Tg’s of (meth)acrylate copolymers based upon weight fraction of monomer components and Tg of monomer components as evidenced by Wang (Wang, [0038], [0068]).
Since Komiya and Perez both disclose similar (meth)acrylate polymers for adhesives that comprise an epoxy-functional (meth)acrylate monomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Komiya’s radically polymerized (meth)acrylate copolymer to have a Tg between -80oC and 70oC to yield an adhesive composition that can be readily applied at room temperature and maintains a high heat resistance as taught by Perez (Perez, [0034], see MPEP 2143).
Modified Komiya teaches the (meth)acrylate polymer component in an uncrosslinked state has a glass transition temperature (Tg) between -80oC and 70oC; where if the Tg is too high, an adhesive mixture of the polymer will be difficult to apply at room temperature; and if the Tg is too low, a high heat resistance of the adhesive may be decreased (Perez, [0034]) as discussed above.  Modified Komiya remains silent regarding the Tg of the (meth)acrylate polymer in a cured state being at least 40oC higher than that of the (meth)acrylate polymer is an uncured state.
Sato, however, teaches curing a radical (co)polymer comprising (meth)acrylate monomers having an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) to increase Tg, to exhibit high optical transparency, to possess satisfactory light stability, and to achieve anti-cracking properties (Sato, Abstract, [0001], [0010]-[0022], [0025]).  Sato discloses Tg values of the radical (co)polymers after curing from 156oC to 189oC (Sato, Table 1). 
Since modified Komiya and Sato both disclose similar (meth)acrylate polymers for adhesives that comprise an epoxy-functional (meth)acrylate monomer that can be cured in a composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured modified Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) according to Sato’s guidance and methods to increase Tg and achieve the predictable results of high optical transparency, satisfactory light stability, and anti-cracking properties with a reasonable expectation of success as taught by Sato (Sato, Abstract, [0001], [0010]-[0022], [0025], see MPEP 2143).  Furthermore, based upon Sato’s teachings and cured examples (having Tg in the range of 156oC to 189oC; Sato, Table 1), it would have been obvious to one of ordinary skill in the art that modified Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) in a cured state would necessarily yield embodiments having a cured state Tg of at least 40oC higher than in an uncured state Tg (uncured state: Tg between -80oC and 70oC) with a reasonable expectation of success (see MPEP 2143).
Modified Komiya teaches the photo-curable (reactive) adhesive composition can be coated on a substrate (Komiya, Col 9 Lines 19-22), but remains silent regarding an adhesive tape formed with the photo-curable (reactive) adhesive composition and exhibiting a radial squeeze-out property that does not exceed 1.5 mm as measured by the method recited in claim 1.
Fujita, however, teaches a photo-curable adhesive composition formed on a support material (substrate) that is used in the form of sheets and tapes (Fujita, [0001], [0100]-[0104], [0114]).  Fujita teaches the photo-curable adhesive composition comprises a (meth)aryl-based polymer that contains a cyclic ether group-containing monomer, where the cyclic ether group-containing monomer includes glycidyl (meth)acrylates and 3,4-epoxycyclohexylmethyl (meth)acrylates that are included preferably from 2-100 parts by weight to attain sufficient adhesiveness and tackiness (Fujita, [0011], [0056]-[0064]).  Fujita teaches that by adding a low molecular weight epoxy resin that is compatible with the cyclic ether groups the photo-curable adhesive does not cause oozing or the like at room temperature and atmospheric pressure (Fujita, [0004]-[0005], [0008], [0027], [0089]-[0097]).
Since modified Komiya and Fujita both disclose similar photo-curable adhesive compositions comprising cyclic ether group-containing monomers (such as glycidyl (meth)acrylates and 3,4-epoxycyclohexylmethyl (meth)acrylates) and both include an additional epoxy resin (Komiya, Col 5 lines 30-Col 6 lines 50; Fujita, [0089]-[0097]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added, controlled, and optimized Fujita’s epoxy resin as modified Komiya’s epoxy resin to yield an adhesive that exhibits increased adhesive strength, exhibits increased heat resistance, and does not cause oozing as taught by Fujita (Fujita, [0008], [0089], [0095]-[0097]; see MPEP 2143, MPEP 2144.05, II).  Although modified Komiya measures oozing characteristics according to a different method, one of ordinary skill in the art would readily understand that if modified Komiya’s adhesive was measured by the claimed radial squeeze-out method, modified Komiya’s adhesive would render obvious the claimed squeeze-out property where any differences would be minor and obvious (see MPEP 2143), because modified Komiya discloses a photo-curable adhesive that seeks to reduce and eliminate oozing (Fujita, [0004]-[0005], [0008], [0097]) and discloses a photo-curable adhesive that renders obvious the claimed adhesive composition as recited by claim 1 formed with identical monomers (such as glycidyl (meth)acrylates and 3,4-epoxycyclohexyl (meth)acrylates; Komiya, Col 2 lines 43-58; Fujita, [0058]; Specification as originally filed, Pg 10).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.
Regarding Claims 2 and 3, modified Komiya teaches the (meth)acrylate copolymer has a weight average molecular weight Mw of about 5,000 to about 400,000 g/mol (Komiya, Abstract, Col 5 Lines 4-22); Komiya’s Mw range completely and closely encompasses the claimed ranges (10,000 to 200,000 g/mol for claim 2; and 10,000 to 150,000 g/mol for claim 3), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 10, modified Komiya further teaches the radically polymerized (meth)acrylate copolymer can also comprise other monomers bearing one or more functionalities that are not an epoxy group such as hydroxyl group-containing (meth)acrylates and aminoalkyl (meth)acrylates (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-20).
Regarding Claim 11, modified Komiya teaches the (meth)acrylate copolymer can also comprise other monomers bearing one or more functionalities that are not an epoxy group (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-20), and also teaches that silane coupling agents can be included as an additive that include acryloxypropyltrimethoxysilane to couple with the (meth)acrylate copolymer (Komiya, Col 8 Lines 47-67, Col 9 Lines 1-6).  The specification as originally filed on pages 12-13 identifies that (meth)acrylated alkoxysilane compounds satisfy the claimed “silicon-containing group” monomer.
Regarding Claim 12, modified Komiya further teaches the other monomers bearing one or more functionalities that are not an epoxy group are included in a ratio proportion of 0-0.7 mol per 1 mol of the (meth)acrylate monomers (Komiya, Col 2 Lines 20-67, Col 3 all, Col 4 Lines 1-20).  One of ordinary skill in the art would readily understand that this molar ratio proportion yields a weight content range of 0 wt% or more relative to total weight of the (meth)acrylate copolymer.  Komiya’s ratio proportion is considered to completely encompass the claimed range of up to 10% by weight, and therefore, establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 16 and 17, modified Komiya teaches the (meth)acrylate copolymer has a weight average molecular weight Mw of about 5,000 to about 400,000 g/mol (Komiya, Abstract, Col 5 Lines 4-22); Komiya’s Mw range completely and closely encompasses the claimed ranges (20,000 to 200,000 g/mol for claim 16; and 10,000 to 100,000 g/mol for claim 17), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 21, modified Komiya teaches that all of the one or more (meth)acrylate monomers having (functionalized with) an epoxy group can be 3,4-epoxycyclohexylmethyl (meth)acrylate that satisfies an oxygen atom in at least one epoxy group bridges a C-C bond that is part of an aliphatic hydrocarbon ring (Komiya, Col 2 Lines 20-67, Col 3 Lines 1-65, Col 9 Lines 50-67, Col 10 Lines 1-31).  This quantity complete satisfies the claimed range of at least 50% by weight (see MPEP 2131.03).
Regarding Claim 22, modified Komiya teaches the radically polymerized (meth)acrylate copolymer comprises the one or more (meth)acrylate monomers having (functionalized with) an epoxy group in an amount preferably more than 0.1 wt% and generally less than 100 wt%; Komiya also discloses an example having 50% by weight of 3,4-epoxycyclohexylmethyl (meth)acrylate (Komiya, Col , Col 9 Lines 50-62).  Komiya’s range substantially overlaps with the claimed range of more than 50% by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 23, modified Komiya teaches the (meth)acrylate polymer component in an uncrosslinked state has a glass transition temperature (Tg) between -80oC and 70oC; where if the Tg is too high, an adhesive mixture of the polymer will be difficult to apply at room temperature; and if the Tg is too low, a high heat resistance of the adhesive may be decreased (Perez, [0034]) as discussed above.  Modified Komiya remains silent regarding the Tg of the (meth)acrylate polymer in a cured state being from about 68-72oC.  However, modified Komiya also teaches curing a radical (co)polymer comprising (meth)acrylate monomers having an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) to increase Tg, to exhibit high optical transparency, to possess satisfactory light stability, and to achieve anti-cracking properties (Sato, Abstract, [0001], [0010]-[0022], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured and optimized modified Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) according to Sato’s guidance and methods to increase, measure, control, and adjust Tg and achieve the predictable results of high optical transparency, satisfactory light stability, and anti-cracking properties with a reasonable expectation of success (Sato, Abstract, [0001], [0010]-[0022], [0025], see MPEP 2143, MPEP 2144.05, II).  Furthermore, it would have been obvious to one of ordinary skill in the art that modified Komiya’s radically polymerized (meth)acrylate copolymer (and curable adhesive) in a cured state could necessarily yield embodiments that render obvious the claim 23 cured state Tg range of 68-72oC with a reasonable expectation of success (see MPEP 2143).
Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (US 6319603 B1), in view of Perez et al. (US 2001/0031837 A1), in view of Sato et al. (US 2009/0171021 A1), and in view of Fujita et al. (US 2012/0094119 A1) as evidenced by Wang et al. (US 2016/0083629 A1) as applied to claim 1 above, and further in view of Everaerts et al. (US 2006/0024521 A1).
Regarding Claims 8 and 20, modified Komiya teaches the radically polymerized (meth)acrylate copolymer comprising one or more (meth)acrylate monomers having (functionalized with) an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) and optionally one or more monomers (such as (meth)acrylate monomers and radically polymerizable vinyl monomers) as discussed above for claim 1.
Modified Komiya remains silent regarding a hard monomer characterized in that a hypothetical homopolymer formed of the hard monomer (independent of molecular weight) has a Tg of at least 25oC as required by claim 8 (and at least 50oC as required by claim 20).
Everaerts, however, teaches an adhesive composition comprising a (meth)acrylate copolymer formed by polymerizing hard and soft (meth)acrylate monomer components, where the hard (meth)acrylate monomers yield a polymer block having a Tg of at least 50oC (Everaerts, [0001], [0005]-[0007], [0017]-[0033]).  Everaerts’ Tg range of at least 50oC completely satisfies the claimed ranges (see MPEP 2131.03).  Everaerts teaches exemplary hard monomers that include methyl methacrylate, ethyl methacrylate, cyclohexyl methacrylate, and benzyl methacrylate (Everaerts, [0025]-[0029]).
Since modified Komiya and Everaerts both disclose (meth)acrylate copolymers for adhesives and Komiya suggests including other (meth)acrylate monomers (such as methyl methacrylate and benzyl methacrylate), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one hard monomer to form modified Komiya’s (meth)acrylate copolymers to yield a polymer (and an adhesive) having increased structural, increased cohesive strength, and sufficient rigidity as taught by Everaerts (Everaerts, [0023], [0027], [0045], [0073]).
Regarding Claim 9, modified Komiya teaches the radically polymerized (meth)acrylate copolymer comprising one or more (meth)acrylate monomers having (functionalized with) an epoxy group (such as 3,4-epoxycyclohexylmethyl (meth)acrylate) and optionally one or more monomers (such as (meth)acrylate monomers and radically polymerizable vinyl monomers) as discussed above for claim 1.
Modified Komiya remains silent regarding a soft monomer characterized in that a hypothetical homopolymer formed of the soft monomer (independent of molecular weight) has a Tg of at less than 25oC as required by claim 9.
Everaerts, however, teaches an adhesive composition comprising a (meth)acrylate copolymer formed by polymerizing hard and soft (meth)acrylate monomer components, where the soft (meth)acrylate monomers yield a polymer block having a Tg of no greater than 20oC (Everaerts, [0001], [0005]-[0007], [0017]-[24], [0034]-[0045]).  Everaerts’ Tg range of no greater than 20oC completely satisfies the claimed range (see MPEP 2131.03).  Everaerts teaches exemplary soft monomers that include n-butyl acrylate, decyl acrylate, 2-ethylhexyl acrylate, and lauryl acrylate (Everaerts, [0036]-[0039]).
Since modified Komiya and Everaerts both disclose (meth)acrylate copolymers for adhesives and Komiya suggests including other (meth)acrylate monomers (such as 2-ethylhexyl acrylate and lauryl acrylate), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized at least one soft monomer to form modified Komiya’s (meth)acrylate copolymers to yield a polymer (and an adhesive) having added elasticity without adversely affecting optical clarity, sufficient tackiness, reduced formation of bubbles as taught by Everaerts (Everaerts, [0023], [0041], [0045], [0109]-[0110]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782